Order, Supreme Court, New York County, entered July 29, 1974, unanimously modified, on the facts and the law, to refer the petition to a Special Referee of the Supreme Court rather than a private referee, and except as so modified, affirmed, without costs and without disbursements. A private referee may be appointed in-the circumstances present only upon consent (Werner v. Jocelyn-Varn Oil Co., 30 A D 2d 648; Brooksj, Hampton, Levy and Walker, Inc. v. Balaban, 22 A D 2d 679). The evidence of consent is too tenuous to survive denial. Concur1— Nunez, J. P., Murphy, Steuer and Lane, JJ.